Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a method for manufacturing black ginseng low molecular collagen essence, the method comprising: adding koji mould to ginseng, to manufacture black ginseng; mixing the black ginseng with oligosaccharide, to manufacture black ginseng concentrate; and fermenting and sterilizing the black ginseng concentrate, after adding collagen to the black ginseng concentrate. 
The closet art found was Kim (KR 20200060890 A). Kim teaches after collecting and washing the water depth, the body of the ginseng is separated from the ginseng and naturally dried to have a water content of about 30%. After that, the dried ginseng is dipped in citric acid aqueous solution (pH 3) for about 1 hour to increase the internal activity. Inoculate and cultivate 0.03 parts by weight of Aspergillus oryzae KACC 40247 strain (thus the claimed koji mould, thus fermenting) compared to 100 parts by weight of ginseng that has been immersed. The inoculated cultured ginseng is hot-air dried at a temperature of 30 to 65° C. for about 24 hours, and the dried ginseng is put into a non-pressurized steamer (steaming temperature 90 to 100°C, steaming time 150 to 300 minutes) and steamed using steam (thus sterilizing). After that, the steamed ginseng is vacuum dried (40 to 60°C, 2 to 4 hours), and the above steaming and vacuum drying processes are repeated 9 times to prepare fermented black ginseng of Aspergillus oryzae KACC 40247 strain. Kim does not teach mixing black ginseng with oligosaccharide, neither does Kim teach adding collagen to the black ginseng concentrate.

EXAMINER’S COMMENT
             Claims 1-5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655